                                                                               EMAIL: BKATZ@OLSHANLAW.COM


   MEMO ENDORSED
                                                                                      DIRECT DIAL: 212-451-2276

                                                          Application GRANTED in part. Settlement
                                                          conference adjourned to Tuesday, January 21,
                                         December 2, 2019 2020 at 10:00 a.m. Parties' pre-conference
                                                          submissions due January 14, 2020.
BY ECF                                                    SO ORDERED.
Hon. Magistrate Judge Ona T. Wang
United States District Court, SDNY
500 Peal Street                                           ____________________
New York, New York 10007                                  Ona T. Wang         12/2/19
                                                          U.S. Magistrate Judge
        Re:    Baller Alert, Inc. v. Under Armour, Inc., No. 19-CV-2798 (PAE) (OTW)

Dear Judge Wang:

       Along with co-counsel Harness, Dickey & Pierce, we represent Defendant Under Armour,
Inc. (“Under Armour”) in this action, but write on behalf of both parties to request a brief
adjournment of the settlement conference currently scheduled for Tuesday, December 10, 2019 in
this matter.

        As Your Honor may recall from our last telephone conference, Defendant Under Armour
was seeking to obtain certain information to exchange with Plaintiff in furtherance of settlement
discussions that would, at a minimum, facilitate a more productive settlement conference, or
perhaps obviate the need for a conference altogether by allowing the parties to resolve this dispute
on their own. While the parties remain in pursuit of that objective, it is apparent they need a bit
more time to obtain the information, finalize appropriate confidentiality protections, and exchange
it. As such, we respectfully request that the conference be adjourned to January 22, 2020, a date
we understand the Court is likely available, or another date close in time that works for the Court.

        We thank the Court for its attention to this matter.


                                                               Respectfully submitted,

                                                               /s/ Brian A. Katz
                                                               Brian A. Katz



cc: Counsel of Record (via ECF)




5237960-1
